Citation Nr: 0822461	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-25 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, including Dependency and 
Indemnity Compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310, entitlement to accrued 
benefits, and entitlement to nonservice-connected death 
pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310. 

3.  Entitlement to accrued benefits.

4.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service with the New Philippine Scouts 
from February 1946 to January 1949.  The veteran died in July 
1959.  The appellant is the surviving spouse of the veteran, 
and is seeking entitlement to service connection for the 
cause of the veteran's death, accrued benefits, and 
nonservice-connected death pension benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  

The RO informally addressed the new and material evidence 
issue in the rating decision on appeal, and apparently 
reopened the claim and denied it on the merits.  Irrespective 
of the RO's action, the Board must decide whether the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for the cause of the 
veteran's death, entitlement to accrued benefits, and 
entitlement to nonservice-connected death pension benefits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2007 the appellant's claim was certified to the 
Board, and in May 2008 the Board received additional evidence 
from the appellant.  The appellant  specifically waived 
initial RO consideration of this evidence in writing, and 
therefore a remand to the RO pursuant to 38 C.F.R. § 19.9 
(2007) is not necessary.

As an initial matter, the appellant has submitted documents 
and made claims concerning the dates of the veteran's active 
service.  In her February 2005 claim to re-open the appellant 
noted that the veteran was honorably discharged from service 
in August 1949, however in subsequent statements the 
appellant stated that the veteran died in the line of duty 
when he was in the Regular Army and that he served in war and 
peace time.  

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2007).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In February 2005 the NPRC certified that the veteran had 
active duty service with the New Philippine Scouts from 
February 1946 to January 1949.  VA is prohibited from finding 
on any basis other than a service department document or 
service department verification that a particular individual 
served in the U.S. Armed Forces.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  The numerous documents submitted by the 
appellant suggesting a different period of active service are 
not service department documents and therefore are 
insufficient as a matter of law to establish qualifying 
service for purposes of VA benefits.  38 C.F.R. § 3.203.  
Thus, the veteran's only period of active service was from 
February 1946 to January 1949.  See 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).



FINDINGS OF FACT

1.  The RO denied entitlement to death benefits in April 1962 
and December 2003 decisions.  The appellant received timely 
notice of the determinations but did not appeal, and those 
denials are now final.

2.  Evidence received since the December 2003 RO decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for the cause of the veteran's death, 
accrued benefits, and nonservice-connected death pension 
benefits.

3.  The veteran died in July 1959; the certificates of death 
lists the disease or condition directly leading to death as 
peritonitis, acute, which was due to post-operative and acid 
peptic disorder.  

4.  The veteran did not have any service-connected 
disabilities at the time of his death.

5.  The preponderance of evidence is against a finding that 
any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  

6.  The appellant's original claim for accrued benefits was 
received by the RO in March 1962, which is more than one year 
after the veteran's death in July 1959.

7.  The veteran's New Philippine Scouts service does not 
qualify as requisite service to confer eligibility to the 
appellant for VA nonservice-connected death pension benefits.



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 2003 RO decision, and the claim of entitlement to 
service connection for the cause of the veteran's death, 
accrued benefits, and nonservice-connected death pension 
benefits is reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).

2.  A disability or disease of service origin did not 
contribute substantially or materially to cause the veteran's 
death, and the criteria for DIC benefits have not been met.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2007). 

3.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 as amended (December 2007).

4.  The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance
        
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005 and post adjudication notice by 
letters dated in October 2006 and December 2007.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death, accrued benefits, and 
nonservice-connected death pension benefits based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist, to include Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given the favorable outcome noted below 
with respect to the new and material issue no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown 4 Vet. App. 384, 393 (1993).

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for the cause of the veteran's death is denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

Concerning the claim for accrued benefits and nonservice-
connected death pension benefits, there is no legal basis 
upon which these benefits may be awarded and the appellant's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

A medical opinion was not provided regarding the etiology of 
the veteran's death.  VA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion, 
however, because there is no medical evidence indicating an 
association between any in-service injury, disease, or event, 
and the cause of his death.  38 C.F.R. § 3.159 (c) (2007); 
See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

VA has assisted the appellant in obtaining evidence.  After 
exhausting all available means, including contacting the 
National Personnel Record Center (NPRC), the RO made a formal 
finding of the unavailability of the veteran's service 
medical records (SMRs) due to a fire at the NPRC in 1973.  
Thus, there is a heightened obligation to assist the claimant 
in the development of her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence Claim

The appellant filed to reopen her claim of entitlement to 
service connection for the cause of the veteran's death, 
accrued benefits, and nonservice-connected death pension 
benefits in February 2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 1962 the RO denied the appellant's claim for death 
benefits, finding that the veteran did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerilla forces.  In December 2003 the RO denied 
the appellant's claim for death benefits, finding that the 
veteran did not have required military service to be eligible 
for VA benefits.  The appellant received timely notice of the 
determinations but did not appeal, and those denials are now 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the December 2003 RO decision 
pertaining to the veteran's claim includes a document from 
the NPRC dated in February 2005 indicating that the veteran 
had active service in the New Philippine Scouts from February 
1946 to January 1949.  

The February 2005 NPRC document is new because it is not 
duplicative of evidence considered by the RO at the time of 
its December 2003 decision.

The February 2005 NPRC document also addresses whether the 
veteran had active service, which was the basis for the RO's 
December 2003 denial of the claim.  The NPRC clearly relates 
to the unestablished fact; that is, whether the appellant's 
deceased husband is a veteran as required by 38 C.F.R. § 3.40 
for eligibility to basic VA benefits. 

Likewise, the newly submitted NPRC document is not cumulative 
or redundant of existing evidence, and presents a reasonable 
possibility of substantiating the claim.  

Accordingly, reopening the claim to entitlement to service 
connection for the cause of the veteran's death, accrued 
benefits, and nonservice-connected death pension benefits, is 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

The Board notes that the appellant's claim could arguably be 
considered a motion for reconsideration pursuant to the 
provisions of 38 C.F.R. § 3.156(c) (2007), however it is more 
appropriately considered a claim to reopen with new and 
material evidence.  Regardless, the outcome would not differ 
as the claim for service connection for the cause of the 
veteran's death, accrued benefits, and nonservice-connected 
death pension benefits is reopened.

III.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran died while he 
was in active service from a service-connected disease.  
Specifically, she contends that her husband was operated on 
at V Luna Hospital in September 1957 for a duodenal ulcer and 
died in 1959 at the same hospital of acute peritonitis.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran died in July 1959.  The certificate of death 
lists the disease or condition directly leading to death as 
peritonitis, acute, which was due to post operative 
complications.  A second certificate of death, which appears 
to have been reviewed by a physician in May 2001, notes that 
the veteran's occupation was in the Philippine Constabulary, 
and that he died in July 1959 of acid peptic disease.  
Whether acid peptic disease was an immediate, antecedent, or 
underlying cause of death was not specified.  At the time of 
the veteran's death, despite the appellant's contentions, the 
evidence of record shows that service connection was not 
established for any disability.  

The veteran's SMRs are not of record.  The appellant contends 
that the veteran died in the line of duty and during active 
service.  This contention is not supported by the evidence of 
record, which shows that the veteran was separated from 
service in 1949 and was not treated for any disease or injury 
at any type of medical facility until 1957.

The first objective findings of record indicating any health 
problems with the veteran are not until 1957.  An April 2008 
letter from the head of the register department of V Luna 
hospital notes that the veteran was treated sometime in June 
1957, but that his records are no longer available.  A 
private medical certificate notes that the veteran was 
admitted for hospital care in April 1957 due to duodenal 
ulcer and acute appendicitis.  It was noted that surgery was 
performed and that the veteran was discharged to duty on 
September 12, 1957.  It was also noted that the veteran was 
recommended to have 10 days of light duty in his unit upon 
discharge from the hospital.

A hospital letter addressed to the appellant dated in July 
1959 notes that the veteran was admitted to the hospital in 
January 1959 and died in July 1959 of acute peritonitis.

Likewise, a hospital record dated July 1959 notes that the 
veteran, who had a rank of corporal in the Philippine 
Constabulary at the time of his death had a clinical 
diagnosis of acute peritonitis, bile leakage, obstruction, 
chronic ileum, and distal transverse colon secondary to 
adhesion.  The direct cause of his death was peritonitis, 
acute.

The appellant has presented no medical evidence that any 
disease, injury, or exposure in service was the principal or 
a contributory cause of the veteran's death.

The veteran died approximately 10 years after service 
discharge, which was in January 1949.  There is no evidence 
of record indicating that the veteran had any disease or 
injury during service.  Furthermore, the appellant does not 
even allege that the veteran had any disease or injury during 
his service period of February 1946 to January 1949, which 
could be related to the causes of his death.  Additionally, 
the appellant has presented no medical evidence of a nexus 
between any disease or injury the veteran suffered in-service 
and the principal or contributory causes of his death. 

Although the appellant has argued that the veteran incurred a 
disease in service that resulted in his death, lay persons 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The appellant's lay assertions have been considered, however 
they do not outweigh the medical evidence of record, which 
does not show any relationship between the causes of the 
veteran's death and any injury, disease, or disability 
incurred in service. 


The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

IV. Accrued Benefits

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid to his spouse.  A 
claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  71 Fed. Reg. 78,369 (Dec. 
29, 2006) (to be codified at 38 C.F.R. § 3.1000(a) and as 
(d)(5)).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the veteran died in July 1959 and the 
appellant first filed her application for accrued benefits in 
March 1962.  As the claim for accrued benefits was received 
more than one year after the veteran's death, the claim was 
untimely, and the appellant has no legal entitlement to 
accrued benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




V.  Nonservice-Connected Death Pension Benefits

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  
In other words, the law provides that nonservice-connected 
death pension benefits are not available to the surviving 
spouse of one who served in the recognized guerrilla forces 
or the Philippine Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532.

The service department verified that the veteran had service 
with the New Philippine Scouts from February 1946 to January 
1949.  The law specifically excludes such service for 
purposes of entitlement to nonservice-connected death pension 
benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  

Consequently, there is no legal basis on which the 
appellant's claim can be based.  As the law and not the 
evidence is dispositive, the claim is denied because of lack 
of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 
430; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1310, entitlement 
to accrued benefits, and entitlement to nonservice-connected 
death pension benefits; to this extent only the claim, is 
granted.                                                                 

Entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310, is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits 
are denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


